

116 HR 5948 IH: Global Peacebuilding Act
U.S. House of Representatives
2020-02-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5948IN THE HOUSE OF REPRESENTATIVESFebruary 21, 2020Ms. Omar introduced the following bill; which was referred to the Committee on AppropriationsA BILLTo authorize the transfer of funds made available for overseas contingency operations to increase United States contributions to overseas civilian peacebuilding programs worldwide, and for other purposes.1.Short titleThis Act may be cited as the Global Peacebuilding Act.2.Transfer of fundsOf the amounts made available in fiscal year 2021 to conduct overseas contingency operations, the Secretary of Defense is authorized to transfer $5,000,000,000 to the Secretary of State, to be made available to increase United States contributions to multilateral, public-private, or locally led civil society peacebuilding initiatives.